Citation Nr: 1544543	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-05 588	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.   What evaluation is warranted for bilateral pes planus with bilateral plantar fasciitis since December 19, 2007?

2.   Entitlement to an evaluation higher than 20 percent for venous insufficiency and chronic lymphedema of the right leg.
 
3.  Entitlement to a higher evaluation for venous insufficiency and chronic lymphedema of the left leg, rated as 20 percent disabling prior to November 6, 2008, and as 40 percent disabling since.
 

REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans Services
 
 

ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel


INTRODUCTION
 
The Veteran served on active duty from May 2000 to June 2006.
 
This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In an April 2010 rating decision the evaluation for left leg lymphedema condition was increased from 20 to 40 percent effective November 6, 2008.  Absent a statement of satisfaction with this decision from the Veteran a claim for still higher rating remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
 
 
REMAND
 
The Veteran last underwent VA examination for lower extremity lymphedema in October 2009.  While passage of time alone does not mandate a re-examination, given here an exceptionally long interval and as well the Veteran's assertions by February 2011 VA Form 9 that the disorder worsened and required additional treatment, another examination is indicated.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  

As bilateral pes planus and plantar fasciitis also affect lower extremity function, and as the appellant reported worsening foot pain in her February 2011 substantive appeal, a new examination of that disorder is required as well before a final appellate decision may be entered.  

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain the Veteran most recent VA outpatient treatment records and associate them with the claims file.  If the AOJ cannot locate all identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then:  (a) notify the claimant and his representative (if any) of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative (if any) must then be given an opportunity to respond. 
 
2.  Thereafter schedule the Veteran for appropriate VA examinations to determine the nature and extent of bilateral lower extremity venous insufficiency with chronic lymphedema, and bilateral pes planus with plantar fasciitis.  The examiners must be provided access to the claims folder, and any Virtual VA file and/or Veterans Benefits Management System (VBMS) file that is compiled, and these files must be reviewed by the examiner in conjunction with the examinations.  All indicated tests and studies should be performed and all findings should be set forth in detail.
 
The VA examiners must indicate the nature of all symptoms and manifestations attributable to the Veteran's venous insufficiency and chronic lymphedema, as well as the nature of all symptoms and manifestations attributable to the Veteran's bilateral pes planus, with bilateral plantar fasciitis.  All functional limitations due to each lower extremity disorder must be carefully reported, and an explanation how these disorders affect the appellant's ability to work must be offered.  A complete, well-reasoned, evidence based rationale must be provided for any opinion offered.
 
3.  Thereafter, the RO must review the examination report and the claims file, to include any VBMS file, to ensure that all directives specified in this remand have been implemented.  Appropriate corrective action must be undertaken should any directed development be incomplete before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).
 
4.  Thereafter, readjudicate the claims on appeal, based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



